UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7574



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


FELIX ORIAKHI,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Peter J. Messitte, District Judge. (CR-
90-72, CA-02-2602-PJM)


Submitted:   December 16, 2002         Decided:     December 23, 2002


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Felix Oriakhi, Appellant Pro Se. Robert Reeves Harding, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Felix    Oriakhi,     a    federal    prisoner,     seeks     to   appeal     the

district court’s order denying relief on his Fed. R. Civ. P. 60(b)

motion and his motion filed under 28 U.S.C. § 2255 (2000).                         An

appeal may not be taken from the final order in a § 2255 proceeding

unless   a    circuit    justice    or    judge     issues   a     certificate      of

appealability.      28 U.S.C. § 2253(c)(1) (2000).               A certificate of

appealability will not issue for claims addressed by a district

court on the merits absent “a substantial showing of the denial of

a constitutional right.”           28 U.S.C. § 2253(c)(2) (2000).             As to

claims dismissed by a district court solely on procedural grounds,

a certificate of appealability will not issue unless the movant can

demonstrate    both     “(1)    ‘that    jurists    of   reason    would    find   it

debatable whether the petition states a valid claim of the denial

of a constitutional right’ and (2) ‘that jurists of reason would

find it debatable whether the district court was correct in its

procedural ruling.’”           Rose v. Lee, 252 F.3d 676, 684 (4th Cir.)

(quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), cert.

denied, 122 S. Ct. 318 (2001).

     We have reviewed the record and conclude for the reasons

stated   by   the   district      court   that     Oriakhi   has    not    made    the

requisite showing.        See United States v. Oriakhi, Nos. CR-90-72;

CA-02-2602-PJM (D. Md. filed Aug. 16, 2002; entered Aug. 19, 2002).

Accordingly, we deny a certificate of appealability and dismiss the


                                          2
appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                3